Citation Nr: 1544170	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  09-00 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a kidney disability.

2.  Entitlement to service connection for residuals of a traumatic brain injury.

3.  Entitlement to service connection for a left shoulder disability.

4.  Entitlement to service connection for a cervical spine disability.

5.  Entitlement to an increased initial rating for anxiety disorder, rated as 30 percent disabling prior to July 13, 2011, 50 percent disabling prior to April 24, 2013, and 70 percent disabling thereafter.


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to April 1971.  The Veteran had service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (the Board) from December 2007 and October 2010 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

The Veteran testified before a Decision Review Officer (DRO) hearing in January 2010, and subsequently had a hearing before a Veterans' Law Judge (VLJ) in November 2011.  The VLJ who presided over the November 2011 hearing subsequently retired.  The Veteran was provided notice of this retirement during a subsequent hearing before the undersigned VLJ in July 2015, and was offered a new hearing at that time.  The Veteran agreed to have a new hearing addressing all issues on appeal with the undersigned VLJ.  Transcripts of the three proceedings have been associated with the claims file.

In an August 2015 rating decision, the RO granted the Veteran's claim for service connection for a back disability and his claim of entitlement to a total disability rating based on individual unemployability (TDIU).  Therefore, these claims have been resolved and are no longer before the Board on appeal.

The Board remanded the Veteran's claims in March 2012 for further development.  Unfortunately, for the reasons discussed below, an additional remand is necessary.  Stegall v. West, 11 Vet. App. 268 (1998).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

It appears that there are outstanding records that could support the Veteran's claims.  With regard to his increased rating claim, the Veteran testified during his July 2015 hearing that in the past year he sought treatment at the mental health clinic in Huntington.  See July 2015 Hearing Transcript, pg. 4.  The Veteran did not specify whether the care he received was from VA or private providers.  Nevertheless, the most recent psychiatric care records are dated in 2012.  Additionally, during his November 2007 VA kidney examination, the Veteran reported he had received urological care from an unspecified provider approximately 10 years prior.  Moreover, the November 2007 VA cervical spine examination report noted the Veteran's statement that he sought chiropractic care for his spine in 1973.  However, urology and chiropractic treatment records for the specified timeframes are not in the claims file.  Thus, on remand, an attempt must be made to obtain these outstanding records.

The Veteran was provided VA examinations for his claimed disabilities in April 2013.  However, several aspects of the examination reports are inadequate.  

With respect to the shoulder claim, the April 2013 examiner reported that the Veteran did not have, nor ever had, a shoulder condition.  However, the examiner also diagnosed the Veteran with prominence of the proximal clavicle at the sternum as well as mild degenerative changes of the acromioclavicular joint.  The examiner reported that "the claimed condition" was less likely than not related to service, but the only explanation offered in support of that conclusion was that the Veteran's separation examination and report of medical history documents did not indicate arthritis or painful or trick shoulder.  This rationale is conclusory in nature and inadequate for rating purposes.

As to the kidney claim, the April 2013 VA examiner reported that there was no diagnosed kidney condition, although the Veteran complained of frequent urination since being diagnosed with diabetes in 2010.  However, the November 2007 VA examination report noted the Veteran's complaints of frequent urination without evidence of pathological kidney disease.  Nevertheless, the April 2013 examiner stated that there was no kidney disability or pathology, and that although a hematoma was suspected at the time of the Veteran's in-service injury, the record contained no lab report of a reported urinalysis.  Despite the Veteran's reports of urinary frequency, the examiner did not provide an opinion as to whether the frequency could be related to his in-service kidney injury.  Given this lack of opinion and the potential for outstanding private treatment records to be added to the claims file, the Board finds an addendum should be obtained.

Further, with respect to the Veteran's increased initial rating claim, the Veteran was provided VA examinations in November 2010, July 2011, and April 2013.  These reports only indicated the Veteran had a diagnosis of anxiety disorder not otherwise specified (NOS), and stated that the Veteran had no other diagnosed psychiatric disorders.  However, a February 2011 evaluation from Fairfield Psychological Evaluations and Assessments indicated diagnoses of posttraumatic stress disorder (PTSD), major depressive disorder, and panic disorder with agoraphobia.  Similarly, a June 2013 private examination report from Dr. W. C. indicated diagnoses of PTSD, major depressive disorder, and pain disorder associated with both psychological factors and a chronic general medical condition.  As the VA examinations of record did not discuss the Veteran's other diagnoses and whether the symptoms of each diagnosed disorder were separate and distinct or part of the Veteran's service-connected anxiety disorder, further inquiry is required on those matters.  Additionally, the June 2013 report from Dr. W. C. indicated the Veteran's GAF score was 42, suggesting a worsening of his condition.  Moreover, during the July 2015 hearing the Veteran testified that he had a "really bad period" earlier that year and had been seeking treatment since that time.  As this evidence suggests the Veteran's service-connected disability may have worsened in severity, the Veteran should be afforded a contemporaneous psychiatric evaluation.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) (noting that VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse); see also Snuffer v. Gober, 10 Vet. App. 400 (1997) (finding that a Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

Lastly, as the remand for additional records relating to the Veteran's increased rating claim may yield relevant evidence pertaining to his claim for residuals of a traumatic brain injury, the Board finds that the service connection claim is inextricably intertwined with the increased rating claim and must be remanded as well.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (stating that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA treatment and evaluation records relating to the Veteran's claimed disabilities.  All records secured should be associated with the claims file.

2.  Take appropriate steps to contact the Veteran and request that he authorize the release of records from any non-VA healthcare provider who has treated him for his claimed disabilities and who has outstanding records, to include the Veteran's reported urological and chiropractic care.  Associate any outstanding records with the claims file.

3.  Next, obtain addendum medical opinions regarding the claimed shoulder and kidney disabilities from the April 2013 examiner, or an appropriate substitute if necessary.  With respect to the cervical spine disability, an addendum opinion should only be obtained if outstanding chiropractic care records are added to the claims file.

If the clinician finds that another examination is necessary, one should be provided.  Based on the review of the Veteran's claims file, including this remand, the examiner is asked to provide an opinion on the following:

a) Whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed left shoulder disability is related to service, to include the Veteran's in-service motor vehicle accident.

b) Whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed kidney disability, including the Veteran's reported urinary frequency, is related to service, to include the Veteran's in-service motor vehicle accident.

c)  Whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed cervical spine disability is related to service, to include the Veteran's in-service motor vehicle accident.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

4.  When the above actions have been accomplished, to the extent possible, afford the Veteran an examination by an appropriate examiner, to determine the current nature and severity of his anxiety disorder.  The examiner should review the Veteran's claims file in conjunction with the examination.  Any indicated studies or diagnostic tests should be performed and all clinical findings must be reported in detail and correlated to a specific diagnosis.  

The examiner should describe in detail all symptomatology associated with this disability.  Additionally, the examiner should comment on the Veteran's other noted diagnoses, including PTSD, major depressive disorder, pain disorder associated with both psychological factors and a chronic general medical condition, and a panic disorder with agoraphobia.  If possible, the examiner should distinguish which of the Veteran's symptoms are attributable to his service-connected anxiety disorder.  The examiner should also provide information as to the functional impairment caused by anxiety, which may affect his ability to function and perform tasks in a work setting.

5.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claims.  If any requested benefit remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.  The case should then be returned to the Board for appropriate appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




